PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,741,861
Issue Date:   11 Aug 2020
Application No. 16/229,001
Filing or 371(c) Date: 21 Dec 2018
Attorney Docket No.   TOHOP303US

 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed 11 March 2021, requesting duplicate of Certificate of Correction for the above-identified patent.  

The petition is DISMISSED.

Petitioner has requested a duplicate certificate of correction, however, it is not clear as to whether Petitioner is actually requesting a duplicate of a Certificate of Correction or a duplicate of the Letters Patent.  If Petitioner wishes to obtain a duplicate of the Letters Patent, any renewed request must clearly state such.

Petitioner is advised that the Office will only issue a “Duplicate Letters Patent” under 37 CFR 1.182 where an allegation is made that the original Letters Patent was either lost, stolen or destroyed.  Since Petitioner has not clearly indicated one of the reasons stated above and it is not clear as to whether Petitioner is actually requesting a duplicate of the Letters Patent or a Certificate of Correction, the Office will not grant the request at this time.

Future correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist
Office of Petitions





    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)